          Case 2:17-ap-01276-BR                         Doc 136 Filed 04/16/19 Entered 04/16/19 12:14:05                         Desc
                                                          Main Document    Page 1 of 6
Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. & Email Address
                                                                                       FOR COURT USE ONLY

 David M. Goodrich (CA Bar No. 208675)
  dgoodrich@wgllp.com
 Weiland Golden Goodrich, LLP
 650 Town Center Drive, Suite 600
 Costa Mesa, CA 92626
 Telephone: (714) 966-1000
 Facsimile: (714) 966-1002




      Individual appearing without attorney
      Attorney for: Howard M. Ehrenberg, Chapter 7 Trustee
                                              UNITED STATES BANKRUPTCY COURT
                                     CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

In re:                                                                                 CASE NO.: 2:17-bk-12392-BR

                                                                                       ADVERSARY NO.: 2:17-ap-01276-BR
MARK ELIAS CRONE,

                                                                                       CHAPTER: 7
                                                                     Debtor(s).

                                                                                                    JOINT STATUS REPORT
HOWARD M. EHRENBERG, Chapter 7 Trustee,
                                                                                                       [LBR 7016-1(a)(2)]

                                                                                       DATE:          April 30, 2019
                                                                    Plaintiff(s). TIME:               10:00 a.m.
                                       vs.                                             COURTROOM:     1668
                                                                                       ADDRESS:       Roybal Federal Building
 SUSAN I. CRONE, an individual, ASCENDANT GLOBAL                                                      255 East Temple Street
 ADVISORS, INC., a Nevada corporation,                                                                Los Angeles, California 90012

                                                                Defendant(s).

 AND RELATED CROSS-ACTION.


The parties submit the following JOINT STATUS REPORT in accordance with LBR 7016-1 (a)(2):

A. PLEADINGS/SERVICE:
     1. Have all parties been served with the complaint/counterclaim/cross-claim, etc.                                    Yes         No
        (Claims Documents)?

     2. Have all parties filed and served answers to the Claims Documents?                                                Yes         No
     3. Have all motions addressed to the Claims Documents been resolved?                                                Yes          No

     4. Have counsel met and conferred in compliance with LBR 7026-1?                                                     Yes         No


ALS\ 2618584.1 This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                         Page 1                                       F 7016-1.STATUS.REPORT
         Case 2:17-ap-01276-BR                 Doc 136 Filed 04/16/19 Entered 04/16/19 12:14:05                                 Desc
                                                 Main Document    Page 2 of 6
    5. If your answer to any of the four preceding questions is anything other than an unqualified “YES,” please
       explain below (or on attached page):




B. READINESS FOR TRIAL:

    1.        When will you be ready for trial in this case?
                                 Plaintiff                                                    Defendant
                                                                                 N/A - Defendant Global Advisors has reached a
n/a – a global settlement has been reached.
                                                                                 settlement with the Chapter 7 Trustee.



    2. If your answer to the above is more than 4 months after the summons issued in this case, give reasons for further
       delay.
                                Plaintiff                                     Defendant



    3. When do you expect to complete your discovery efforts?

                                      Plaintiff                                               Defendant
                                                                                 Discovery is complete, except for a reserved right by
                                                                                 Global Advisors to take the deposition of Susan
Discovery is complete.
                                                                                 Crone.

    4. What additional discovery do you require to prepare for trial?

                                      Plaintiff                                               Defendant
None. Discovery is complete.                                                     Deposition of Susan Crone, if necessary.



C. TRIAL TIME:

    1. What is your estimate of the time required to present your side of the case at trial (including rebuttal stage if
         applicable)?
                                Plaintiff                                        Defendant
n/a – a settlement with defendant Global Advisors has been          N/A - Defendant Global Advisors has reached a
reached.                                                            settlement with the Chapter 7 Trustee.

    2. How many witnesses do you intend to call at trial (including opposing parties)?
                            Plaintiff                                            Defendant
n/a – a settlement with defendant Global Advisors has been                       N/A - Defendant Global Advisors has reached a
reached.                                                                         settlement with the Chapter 7 Trustee.




ALS\ 2618584.1 This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                         Page 2                                       F 7016-1.STATUS.REPORT
        Case 2:17-ap-01276-BR                  Doc 136 Filed 04/16/19 Entered 04/16/19 12:14:05                                 Desc
                                                 Main Document    Page 3 of 6
    3. How many exhibits do you anticipate using at trial?
                                Plaintiff                                                    Defendant
n/a – a settlement with defendant Global Advisors has been                 N/A - Defendant Global Advisors has reached a settlement
reached.                                                                   with the Chapter 7 Trustee.



D. PRETRIAL CONFERENCE:

    A pretrial conference is usually conducted between a week to a month before trial, at which time a pretrial order will
    be signed by the court. [See LBR 7016-1.] If you believe that a pre-trial conference is not necessary or appropriate in
    this case, please so note below, stating your reasons:

                                Plaintiff                                                            Defendant
      Pretrial conference         is      is not requested                 Pretrial conference        is    is not requested
      Reasons:                                                             Reasons:

      The Trustee intends to proceed with his claims against               Defendant Global Advisors has reached a settlement
      defendant Susan Crone.                                               with the Chapter 7 Trustee.


                                  Plaintiff                                                          Defendant
      Pretrial conference should be set after:                             Pretrial conference should be set after:
      (date) May 30, 2019                                                  (date) June 30, 2019


E. SETTLEMENT:

    1. What is the status of settlement efforts?

         A settlement has been reached with defendant Global Advisors. The Trustee intends to proceed with his claims
         against Susan Crone.


    2. Has this dispute been formally mediated?                      Yes          No
       If so, when?

    Friday, January 19, 2018.

    3. Do you want this matter sent to mediation at this time?

                                 Plaintiff                                                           Defendant

                                 Yes           No                                                    Yes          No




ALS\ 2618584.1 This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                         Page 3                                       F 7016-1.STATUS.REPORT
       Case 2:17-ap-01276-BR   Doc 136 Filed 04/16/19 Entered 04/16/19 12:14:05   Desc
                                 Main Document    Page 4 of 6




     04/16/2019




/s/ David M. Goodrich
       Case 2:17-ap-01276-BR                   Doc 136 Filed 04/16/19 Entered 04/16/19 12:14:05                                       Desc
                                                 Main Document    Page 5 of 6

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                   650 Town Center Drive, Suite 600
                                                        Costa Mesa, CA 92626
A true and correct copy of the foregoing document entitled: JOINT STATUS REPORT [LBR 7016-1(a)(2)] will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 04/16/2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 04/16/2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


Honorable Barry Russell
United States Bankruptcy Court
255 E. Temple Street, Suite 1660 / Courtroom 1668
Los Angeles, CA 90012


                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 04/16/2019 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


VIA EMAIL
Leo P. Flangas: leo@flangaslawfirm.com




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 04/16/2019        Victoria Rosales
 Date                       Printed Name                                                      Signature
         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                        Page 5                                        F 7016-1.STATUS.REPORT
   Case 2:17-ap-01276-BR        Doc 136 Filed 04/16/19 Entered 04/16/19 12:14:05               Desc
                                  Main Document    Page 6 of 6


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Stephen F Biegenzahn efile@sfblaw.com
Leslie A Cohen leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;odalys@lesliecohenlaw.com
Howard M Ehrenberg (TR) ehrenbergtrustee@sulmeyerlaw.com,
ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com
J. Bennett Friedman jfriedman@flg-law.com, msobkowiak@flg-law.com;jmartinez@flg-law.com
David M Goodrich dgoodrich@wgllp.com, vrosales@wgllp.com;kadele@wgllp.com
Theresa Mains theresa@theresamainspa.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Johnny White JWhite@wrslawyers.com, aparisi@wrslawyers.com
